UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7266


HERMAN LEWIS BILLUPS, f/k/a Herman Billups,

                       Petitioner – Appellant,

          v.

RUSSELL A. PERDUE, Warden,

                       Respondent – Appellee,

          and

KUMA J. DEBOO, Warden, FCI Gilmer,

                       Respondent.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:14-cv-00007-JPB-RWT)


Submitted:   January 15, 2015              Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman Lewis Billups, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman Lewis Billups, a federal prisoner, appeals the

district     court’s   order     accepting    the     recommendation        of    the

magistrate    judge    and    denying   relief   on    his    28   U.S.C.    § 2241

(2012)   petition.       We    have   reviewed   the    record      and    find    no

reversible    error.         Accordingly,    although    we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.           Billups v. Perdue, No. 2:14-cv-00007-JPB-

RWT (N.D.W. Va. Aug. 13, 2014).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                          AFFIRMED




                                        2